Exhibit 99.3 RODOBO INTERNATIONAL Rodobo International, Inc. to Present at the Global Hunter Securities 2010 China Conference on July 12 HARBIN, China, July 6 /PRNewswire-Asia-FirstCall/ Rodobo International, Inc. (OTC Bulletin Board: RDBO, "Rodobo" or the "Company"), a leading producer and distributor of high-quality formula milk powder for infants, children, the middle aged and the elderly, today announced it will present at the Global Hunter Securities 2010 China Conference on July 12, 2010 at 1:00 p.m. PDT (Presentation Room 3). The conference is being held at The St. Regis Hotel, San Francisco. Rodobo management will also be making presentations to investors and financial analysts as part of a non-deal roadshow in New York on July 8-9, 2010. About Rodobo International Inc. Rodobo International, Inc. is a fast growing non-state-owned dairy company in China.
